


Exhibit 10.19


ValueVision Media, Inc.


Compensation of Directors*




1.
Compensation for service on the Board:

•
$65,000 per annum cash compensation

•
Annual grant of 8,000 shares of restricted stock (vesting on the day immediately
prior the next following annual shareholders meeting after the date of grant);
grant is made immediately following each annual shareholders meeting

•
New directors receive a one-time grant of 30,000 stock options upon joining the
Board.

2.
Additional Compensation for Chairman of the Board:

•
Additional cash compensation of $65,000 per annum

•
Annual grant of 20,000 stock options per annum, with the option grant made
immediately following the annual shareholders meeting

3.
Additional Cash Compensation for service on Committees of the Board:

•
$12,000 per annum for serving as Chairman of Compensation, Finance or Governance
Committee

•
$20,000 per annum for serving as Chairman of Audit Committee

•
$10,000 for other members of the Audit Committee

•
Fees as determined by the Board for service on special committees that may be
established from time to time and other assignments, as required

4.
Miscellaneous

•
Stock Ownership Guidelines: Non-Management Directors are expected to hold four
times (4x) their annual cash retainer and the committee fees paid by the
company, to be obtained within five years from April 2011.

•
Indemnification Agreement

5.
Per Meeting Fees:

•
No per meeting fees

______________________________________________________________________    
*Directors who are a member of ValueVision Media, Inc. management do not receive
any compensation for their service on the Board of Directors or the Committees
thereof.




